Case 1:16-cr-00614-AMD Document 164 Filed 11/14/18 Page 1 of 2 PageID #: 3381
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AAS                                                271 Cadman Plaza East
F. #2015R01787                                     Brooklyn, New York 11201



                                                   November 14, 2018


By Hand and ECF

The Honorable Dora L. Irizarry
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Dan Zhong
                      Criminal Docket No. 16-614 (DLI)

Dear Chief Judge Irizarry:

               The government respectfully submits this application to exclude time from
speedy trial computation under 18 U.S.C. § 3161, from November 13, 2018 until November
28, 2018—the date of the next scheduled status conference. The government respectfully
submits that exclusion is appropriate, in light of the pending defense motion to compel
discovery, see 18 U.S.C. § 3161(h)(1)(D), and in light of the prior designation of this case as
complex, see 18 U.S.C. § 3161(h)(7)(B)(ii).
Case 1:16-cr-00614-AMD Document 164 Filed 11/14/18 Page 2 of 2 PageID #: 3382



               The government has consulted with counsel the defendant, who has no
objection to this request.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Alexander A. Solomon
                                                Alexander A. Solomon
                                                Douglas M. Pravda
                                                Ian C. Richardson
                                                Nicholas J. Moscow
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


cc:   Clerk of Court (DLI) (by ECF)
      Defense counsel (by ECF)




                                            2
